DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matschl U.S. Patent Application Publication No. 2015/0226816 A1 in view of Fukada U.S. Patent Application Publication No. 2014/0348346 A1.
             Regarding claim 1, Matschl discloses an acoustic communication device for use during magnetic resonance imaging (Fig. 1 and abstract), the acoustic communication device comprising: a headrest (padding 13, Fig. 2, paragraph 0029) positionable within a magnetic resonance imaging scanner (11 component of a magnetic resonance tomograph including a frame 12 and a headcoil); a vibration actuator (14) supported by said headrest, wherein said vibration actuator is supported such that vibrations produced therefrom are acoustically coupled to a subject when the subject's head is supported by said headrest (the signals are transmitted via the skull of the patient by bone conduction, which makes the audio information audible to the patient, paragraph 0030 second sentence), thereby enabling the subject to hear the vibrations via bone conduction; and audio circuity (control device 7, paragraph 0032 last sentence) operably connected to said vibration actuator for sending audio signals thereto. Matschl does not expressly disclose the vibrations produced acoustically coupled to an earplug worn by a subject and the vibrations acoustically coupled to the tissues surrounding an ear canal of the subject. However, the use of bone conduction earplugs are well-known in the art as taught by Fukuda. Fukada discloses a bone transmission earphone comprising a partition plates (10 and 11) that are vibrated by a bone conduction speaker (actuator 13) to transmit vibration to the inner wall of the external ear canal (Fig. 1, abstract and paragraph 0027, all three sentences). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a bone conduction earplug as taught by Fukada in the communication device of Matschl to provide a water-proof and sound proof earplug that is comfortable and protects the auditory function against external noise (paragraph 0027 first two sentences, paragraph 0028 third sentence and paragraph 0030).
             Regarding claim 2, the combination of Matschl in view of Fukada further discloses said vibration actuator (14) is recessed within said headrest (padding 13) (Matschl Fig. 2).  
             Regarding claim 5, the combination of Matschl in view of Fukada further said vibration actuator (actuator 14) is embedded within said headrest, such that the vibrations produced by said vibration actuator are conducted through an intermediate material (padding 13) prior to being acoustically coupled to the earplug via contact therewith (Fig. 2).

             Regarding claim 6, the combination of Matschl in view of Fukada further discloses said intermediate material is a portion of a cushioning material (padding 13) of said headrest (Fig. 2). 
             Regarding claim 9, the combination of Matschl in view of Fukada further discloses said vibration actuator (14) supported by an outer surface of said headrest (padding 13), such that the vibrations produced by said vibration actuator are conducted through an intermediate material (padding 13) within said headrest prior to being acoustically coupled to the earplug via contact therewith (Matschl, Fig. 2, the actuator is not directly adjacent the ear canal opening therefore, the vibration travels through the padding to the position adjacent to the ear canal to contact the earplug of Fukada).  
             Regarding claim 10, the combination of Matschl in view of Fukada further discloses a bone conduction microphone (12) configured to detect speech of the subject when the subject's head is supported by said headrest (Fig. 1 and paragraph 0022 first sentence).  
             Regarding claim 21, the combination of Matschl in view of Fukada further discloses said headrest further comprises a magnetic resonance imaging head coil (Fig. 2 and paragraph 0029, frame 12 carries the head coil itself).
             Regarding claim 22, the combination of Matschl in view of Fukada further discloses said headrest has a size that suitable for use within a magnetic resonance imaging head coil (Fig 2, frame 12 carries the head coil and headrest 13(padding) fits inside the frame).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matschl in view of Fukada as applied to claim 10 above and further in view of Igarashi et al. U.S. Patent No, 4,903,703.
             Regarding claim 11, the combination of Matschl in view of Fukada does not expressly disclose said headrest comprises a base cushioning region configured to contact and support a rear portion of the subject's head, wherein said bone conduction microphone is supported by said base cushioning region. In a related field of endeavor, Igarashi discloses an acoustic communication device comprising a headrest (23) further comprising a base cushioning region (headrest which is formed by enclosing a sponge with vinyl leather by an adhesive agent, Fig. 3, col. 3, lines 55-57) configured to contact and support a rear portion of the subject's head, wherein said bone conduction microphone (17) is supported by said base cushioning region (Fig. 3 and col. 3, lines 49-55). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the microphone of the combination of Matschl in view of Fukada in the base of the headrest as taught by Igarashi as a matter of design choice. Moving the microphone from the earplug to the base of the headrest provides the same function but reduces the number of components in the ear canal.
Claims 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matschl in view of Fukada in view of Igarashi as applied to claim 11 above and further in view of Alagappan et al. U.S. Patent No. 10,165,961 B2.
Regarding claim 12, the combination of Matschl in view of Fukada in view of Igarashi does not expressly disclose said base cushioning region is formed from memory foam. However, the use of memory foam in a head rest is well-known in the art as taught by Alagappan (col. 4, line 64 to col. 5, line 3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize memory foam in the headrest the combination of Matschl in view of Fukada in view of Igarashi as taught by Alagappan for user comfort.
             Regarding claim 19, the combination of Matschl in view of Fukada in view of Igarashi and further in view of Alagappan further discloses said headrest comprises lateral regions located on either side of the subject's head when the subject's head is supported by said headrest, and wherein said headrest further comprises a support frame configured to bias said lateral regions against the sides of the subject's head, such that contact is made between said headrest and the earplug (Figs. 1 and 2 and Algappan, col. 4, line 64 to col. 5, line 3, the receiving unit bodies are configured to abut a portion of a patient's head. For example, the receiving unit bodies may be comprised of a molded and/or pliable (such as, for example, padded, sponge-like, or foam-like) composition to conform to the side of a patient's head. Thereby, contact is made between the headrest and earplug).
             Regarding claim 20, the combination of Matschl in view of Fukada in view of Igarashi and further in view of Alagappan further discloses said headrest further comprises a position adjustment mechanism for adjusting a location of said vibration actuator for accommodating different head sizes (Alapaggan Fig. 1 and col. 5, lines 41-58, The first side receiving unit body 104 is generally positioned so that coils disposed within the first side receiving unit body 104 are oriented laterally inward toward a side of a patient's head (lateral being understood as corresponding to the width of the MRI table 20 and/or base 102, and longitudinal being understood as corresponding to the length of the MRI table 20 and/or base 102). The first side receiving unit body 104 is configured to abut a side of the patient's head. As discussed above, the first side receiving unit body 104 is generally pre-formed and/or pliable to conform to the side of the patient's head. For example, the first side receiving unit body 104 in the illustrated embodiment comprises a pre-formed pad disposed within a thin flexible shell. The pad is pre-formed to generally match the shape of the side of a human head, but is also made of a pliable material so that the pad may be shaped even more closely to an individual head when brought against the side of the individual head. Thereby allowing for adhustment to fit different head sizes.)
             Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matschl in view of Fukada in view of Igarashi as applied to claim 11 above and further in view of Maekawa U.S. Patent No. 7,088,840 B2.
             Regarding claim 13, the combination of Matschl in view of Fukada in view of Igarashi does not expressly disclose said headrest further comprises a support frame comprising: a pair of lateral support members configured to contact sides of the subject's head when the subject's head is supported by said headrest, wherein one of said lateral support members supports said vibration actuator; and a base support member supporting said base cushioning region. In a related field of endeavor, Maekawa discloses said headrest (410A) further comprises a support frame (33 arm support shaft) comprising: a pair of lateral support members (30 arms) configured to contact sides of the subject's head when the subject's head is supported by said headrest, wherein one of said lateral support members supports said vibration actuator (10 actuator); and a base support member supporting (410B seat back) said base cushioning region. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize support members as taught by Maekawa in the device of the combination of Matschl in view of Fukada in view of Igarashi to hold the bone conduction actuator against the body part with constant and appropriate pressure (Maekawa, col. 3, lines 55-64).
           Regarding claim 14, the combination of Matschl in view of Fukada in view of Igarashi in view of Maekawa further discloses said lateral support members are pivotally mounted to said base support member, and wherein said lateral support members are rotationally biased to maintain contact between said headrest and the earplug when the subject's head is supported by said headrest (Maekawa col. 3, lines 34-42).
           Regarding claim 15, the combination of Matschl in view of Fukada in view of Igarashi in view of Maekawa further discloses said lateral support members are translatable, in a direction parallel to a cranial-caudal direction, relative to said base cushioning region, in order to align said lateral support members with the subject's ears (Maekawa Fig. 2).
Allowable Subject Matter
Claims 3, 4, 7, 8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        7 May 2022